Citation Nr: 1044013	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for postoperative right 
inguinal hernia. 

2.  Entitlement to a rating in excess of 10 percent for status 
post stress fracture of right pubis with ilio-inguinal nerve 
entrapment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from January 1989 to February 
1992.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The service-connected postoperative right inguinal hernia is 
manifested by complaints of pain but no evidence of any 
recurrence on the right side. 

3.  The Veteran's status post stress fracture of right pubis with 
ilio-inguinal nerve entrapment has been manifested by pain, 
tingling, and numbness that is tantamount to severe neuritis of 
the ilio-inguinal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
postoperative right inguinal hernia have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.159, 3.321, 3.344, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (Code) 
7338 (2010) 

2.  The criteria for a rating in excess of 10 percent for status 
post stress fracture of right pubis with ilio-inguinal nerve 
entrapment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Code 8630 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I.  Factual Background

VA treatment records from Alexandria VA Medical Center (VAMC) 
dated from 2003 to 2004 were negative for any complaints, 
treatment, or diagnoses relating to any right inguinal hernia or 
status post fracture of right pubis with ilio-nerve entrapment.  
Treatment records showed that he was prescribed morphine for left 
hip pain, avascular necrosis.   

On January 2005 VA examination, the Veteran's past medical 
history was summarized.  Of significance, he had a right inguinal 
hernia when he was 13 that was repaired.  During his military 
service, pain developed in his groin area, but no new hernias or 
recurrent hernias were found.  He was treated with injections at 
the site of the groin pain that only provided temporary relief.  
He also tried acupuncture and narcotic relief.  The Veteran 
indicated that he presently had pain in both groins that was 
worse on the left side.  On the right groin (inguinal region) at 
rest the pain intensity level was 4 out of 10.  On ambulating 
pain, intensity level in the right groin was 8 out of 10.  He 
reported that he had a flare-up of bilateral pain twice a week 
for a duration of 2-3 hours with a pain intensity level of 9 out 
of 10.  The Veteran reported that he had worked at Pizza Hut as a 
cook and in Central Hospital at a desk job.  He felt that he 
could work, but would have to work in pain.  He reported that he 
had problems in doing physical activities at home or in his yard, 
because of the groin pain.  He could work for a short-time, but 
had to take many breaks that reduced his productivity.  On 
physical examination, there were bilateral herniorrhaphy scars 
that were well-healed.  On palpation of the abdomen and on 
palpation of the hernia orifices by invaginating the scrotum 
while the Veteran was straining and/or coughing, no inguinal 
hernias were present in either groin.  He was wearing a truss on 
one side, but there was no hernia for the truss to hold and he 
was told that he could discontinue wearing it.  He noted that it 
did not give him relief either.  There was no ventral hernia and 
no malignancy.  The examiner stated that the Veteran probably had 
nerve entrapment or irritation of the ilio-inguinal nerve in the 
hernia scars.  The examiner found that there was no recurrence or 
development of hernia and the pain appeared to be a local pain in 
the operative site, which might be an irritated or entrapped 
ilio-inguinal nerve.  The diagnoses included status 22 years post 
operative right inguinal hernia repair; status 20 years post 
operative left inguinal repair; and bilateral pain in inguinal 
sites presumably due to bilateral inguinal nerve entrapment 
and/or irritation.  

On November 2006 peripheral nerves examination, the Veteran's 
past medical history was summarized.  It was noted that the 
Veteran fractured his left hip in 1998.  He denied radicular pain 
in the right lower extremity from the right groin.  He felt 
tingling and numbness in right area.  Motor examination revealed 
normal muscle mass, strength, and tone in the right lower 
extremity.  Knee jerks were 2+ and both ankle jerks were 1+.  
Plantar response was flexor bilaterally.  Sensory examination 
revealed intact sensation to light touch, pinprick, and position 
in both lower extremities.  Vibratory sensation was mildly 
impaired in the feet and both hands.  Sensory examination also 
revealed intact sensation to light touch and pinprick in the 
right inguinal area.  He walked with a cane, but limped on the 
left.  He also had difficulty walking on the heels and toes.  The 
diagnosis was status post right inguinal hernia repair with pain 
and paresthesia in the right inguinal area that was likely right 
ilio-inguinal neuritis.  

II.  Legal Criteria & Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

A.  Postoperative Right Inguinal Hernia

A May 1992 rating decision granted service connection for both 
right inguinal hernia, rated noncompensable using Diagnostic Code 
7338, and status post stress fracture, right os pubis, versus 
ilio-inguinal nerve entrapment, rated noncompensable using 
Diagnostic Code 8630, each effective from the date of claim in 
February 1992.  These noncompensable ratings remained in effect 
until an October 2002 rating decision increased the rating for 
right for postoperative right inguinal hernia to 10 percent, 
effective August 5, 2002, and continued the noncompensable rating 
for status post fracture of the right pubis with ilio-inguinal 
nerve entrapment.  In the current rating on appeal dated in March 
2005, the RO decreased the rating assigned for postoperative 
right inguinal hernia from 10 percent to 0 percent effective 
October 27, 2004 and increased the rating assigned for status 
post stress fracture of right pubis versus ilio-inguinal nerve 
entrapment to 10 percent, effective October 27, 2004.  

The Board notes that where a reduction in an evaluation of a 
service-connected disability occurs, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the reduction 
or discontinuance must be prepared setting forth all material 
facts and reasons.  VA must also notify the Veteran that he has 
60 days to present additional evidence showing that compensation 
should be continued at the present level.  38 C.F.R. §  3.105(e) 
(2010).  After completing the predetermination procedures, VA 
must send a veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence upon 
which the action is based.  Where a reduction of benefits is 
found warranted and the proposal was made under the provisions of 
38 C.F.R. § 3.105(e), the effective date of the final action 
shall be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires. 38 C.F.R. § 3.105(i)(2) (2010).

In this case, the predetermination procedures do not apply, as 
the reduction in the disability rating for his postoperative 
right inguinal hernia did not result in a reduction or 
discontinuance of payments being made to the Veteran.  Since the 
Veteran's overall combined evaluation has not been affected by 
the reduction of one evaluation by 10 percent and the increase of 
another evaluation to 10 percent, the provisions of 38 C.F.R. 
§ 3.105(e) do not apply.  See also Stelzel v. Mansfield, 508 F.3d 
1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).

Also, the provisions of 38 C.F.R. § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same level 
(5 years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve; reexamination 
disclosing improvement in these disabilities will be sufficient 
to warrant a reduction in rating.  See 38 C.F.R. §  3.344(c).  In 
this case, the Veteran's post operative right inguinal hernia was 
rated at 10 percent, effective August 5, 2002, which is 
approximately 26 months prior to the effective date of the 
subsequent reduction.  Therefore, the provisions of 38 C.F.R. 
§ 3.344 (a) and (b) do not apply and an analysis of the 
completeness of his past examinations is not required.  

Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are applicable 
to all rating reduction cases, without regard for how long a 
particular rating has been in effect.  Specifically, the Court 
has stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, be 
based upon a review of the entire history of the Veteran's 
disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring to 
38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based upon 
thorough examinations." Id. at 421.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability had actually occurred, but also that 
the improvement reflects an improvement under the ordinary 
conditions of life and work.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In considering the Veteran's history, his original 10 percent 
rating was based primarily on an August 2002 VA treatment record 
which included the diagnosis of 553.9 (hernia of unspecified site 
without obstruction or gangrene) and showed that the Veteran was 
issued a truss.  As a consequence, the RO granted a 10 percent 
rating, effective August 5, 2002 based on evidence of a hernia 
supported by a truss. See 38 C.F.R. § 4.71a, Code 7338 (2010).

At the time of his VA examination in January 2005, the Veteran 
was wearing a truss on one side, but there was no hernia for the 
truss to hold and he was told to discontinue wearing it.  The 
examiner specifically stated that there was no recurrence or 
development of hernia. 

Here, the evidence supported reducing the Veteran's rating for 
postoperative right inguinal hernia from 10 percent to 0 percent.  
Indeed, to warrant a 10 percent rating for postoperative right 
inguinal hernia, there must be evidence of a postoperative 
recurrent hernia which is readily reducible and well supported by 
a truss or belt. Here, the January 2005 VA examination was 
negative for a hernia and the need for a truss or belt to warrant 
a 10 percent rating under Code 7336.  The competent evidence 
satisfies the regulatory standards of 38 C.F.R. § 3.344(c) for a 
rating reduction for his postoperative right inguinal hernia.  
Therefore, the Veteran's rating was reduced to 0 percent.  The 
Veteran has not alleged of any procedural deficiencies with 
regards to his reduction in rating and has appealed the claim as 
that of seeking an increased rating for his postoperative right 
inguinal hernia.

In regards to whether an increased rating is warranted for the 
Veteran's postoperative right inguinal hernia, as previously 
indicated, the Veteran is currently assigned a noncompensable 
disability evaluation for his right inguinal hernia pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338.  Under that diagnostic 
code, a noncompensable disability rating, the currently assigned 
evaluation, is warranted when there is a remediable hernia, or 
one which is small, reducible, or without hernia protrusion, or 
where it is not operated, but remediable.  The provisions of 
38 C.F.R. § 4.31 also indicate that a zero percent evaluation 
will be assigned when the symptomatology required for a 
compensable rating is not shown.  See 38 C.F.R. § 4.31 (2010).

A 10 percent disability rating is warranted when there is 
evidence of a postoperative recurrent hernia which is readily 
reducible and well supported by a truss or belt.  A 30 percent 
disability rating is contemplated when there is a small 
postoperative recurrent hernia or when there is an unoperated 
irremediable hernia that is not well supported by truss and not 
readily reducible.  A 60 percent disability rating is assigned 
when there is a large postoperative recurrent hernia, not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  38 C.F.R. §  4.114, Diagnostic Code 
7338.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable disability rating for an 
inguinal hernia.  The medical evidence of record does not show 
the Veteran to have a postoperative recurrent hernia that is 
readily reducible and well supported by truss or belt.  VA 
treatment records were negative for any treatment or finding 
relating to a hernia.  Also, on January 2005 VA examination, no 
hernias were found.  Although the examiner noted that the Veteran 
was wearing a truss on one side, there was no hernia for the 
truss to hold and he was told that he could discontinue wearing 
it.  The Veteran also reported that the truss did not give him 
relief.

The Board notes that the Veteran failed to report for a December 
2006 VA examination to assess the severity of his postoperative 
right inguinal hernia.  When a claimant fails to report for a 
necessary examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied. 38 C.F.R. § 3.655(a), (b) (2010). The 
Veteran has not reported good cause for his failure to appear and 
the claim has been considered based on the evidence of record.

The Veteran is competent to report his symptoms, and the Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than is contemplated by the current 
noncompensable evaluation.  However, while he is competent to 
describe symptoms, as a lay person, he is not necessarily 
competent to attribute symptoms to specific underlying pathology.  
As discussed, the VA examiner noted the Veteran's complaints, but 
after examination, nevertheless, concluded that there was no 
recurrence or development of hernia and the pain appeared to be a 
local pain in the operative site, which might be an irritated or 
entrapped ilio-inguinal nerve (for which the Veteran is now being 
compensated as described below).  Thus, while the Board has 
considered his complaints, the Board ultimately places more 
probative weight on the objective clinical findings of the 
competent VA examiner.  Therefore, the Board finds that the 
preponderance of the probative evidence of record is against a 
compensable rating for postoperative right inguinal hernia and 
there is no basis for staged ratings of the disability pursuant 
to Hart.  

In reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim for a 
compensable rating for postoperative right inguinal hernia must 
be denied.

B.  Status Post Stress Fracture of Right Pubis with Ilio-inguinal 
Nerve Entrapment

The Veteran seeks a rating in excess of 10 percent for his status 
post stress fracture of right pubis with ilio-inguinal nerve 
entrapment.

Impairment of the ilio-inguinal nerve is rated pursuant to 
Diagnostic Codes 8530 (paralysis), 8630 (neuritis), and 8730 
(neuralgia).  A noncompensable rating is assigned for mild or 
moderate paralysis, and a compensable, 10 percent rating is 
assigned for severe to complete paralysis of the ilio-inguinal 
nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 8730.  
The 10 percent rating currently assigned is the maximum rating 
assignable for paralysis of the ilio-inguinal nerve.  Although 
the veteran's paralysis is not shown to be severe, the Veteran's 
pain, tingling, and numbness associated with the nerve entrapment 
is significant, and as such, is rated by analogy to severe 
paralysis.  

Based on the foregoing evidence, there is no basis on which to 
assign a rating in excess of 10 percent for the status post 
stress fracture of right pubis with ilio-inguinal nerve 
entrapment, because the Veteran is already in receipt of the 
maximum allowable rating for the nerve entrapment.  Therefore, 
the Board must consider any alternative applicable Codes.  
However, the 10 percent rating currently assigned under 
Diagnostic Code 8630, based on the nerve entrapment of the ilio-
inguinal nerve is also the maximum allowable rating for the 
superficial cutaneous nerve of the thigh under Diagnostic Codes 
8529 (paralysis), 8629 (neuritis), and 8729 (neuralgia).  
Regarding the anterior crural (femoral) nerve, Diagnostic Code 
8526 provides for the assignment of a 10 percent rating for mild 
incomplete paralysis of the anterior crural nerve, a 20 percent 
rating for moderate incomplete paralysis of the anterior crural 
nerve and a 30 percent rating for severe incomplete paralysis of 
the anterior crural nerve.  A 40 percent rating is warranted for 
complete paralysis of the quadriceps extensor muscles.  A 
separate compensable rating for paralysis or entrapment of the 
femoral nerve is not warranted in this case because there was no 
evidence of any involvement of that nerve.

There is no indication that the disorder is associated with 
urinary system dysfunction or infection so as to warrant a rating 
pursuant to 38 C.F.R. § 4.115a nor is there evidence of the 
presence of an inguinal hernia so as to warrant a rating under 
Diagnostic Code 7338 as previously discussed.

There are no other diagnostic codes that would appropriately 
provide for a higher rating in this case, and there are no 
distinct time periods during the appeal period where the 
Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected status post stress 
fracture of right pubis with ilio-inguinal nerve entrapment; 
there is no doubt to be resolved; and an increased rating for 
status post stress fracture of right pubis with ilio-inguinal 
nerve entrapment is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

C.  Other Considerations

The Veteran has submitted no evidence showing that this disorder 
has markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  Rather, 
he has described symptomatology and a degree of occupational 
impairment consistent with the assigned ratings.  He indicated 
that he had worked at Pizza Hut as a cook and at a desk job in a 
hospital.  He felt that he could work, but would have to work in 
pain.  There is also no indication that these disorders have 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" cases.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board does not find that this case raises a request 
for a total disability rating due to individual employability 
resulting from service-connected disability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU 
is raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability).  
While the Veteran has made a claim for an increased, and 
presumably maximum, rating for his disability and has indicated 
that the disability interfered with his work, neither his lay 
testimony nor the evidence of record suggests unemployability as 
a consequence of this disability. 

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (Apr. 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159). Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2005, prior to 
the issuance of the appealed March 2005 rating decision.  A July 
2006 letter notified the Veteran of VA's practices of assigning 
disability evaluations and effective dates for such evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
case was subsequently readjudicated in a January 2007 Statement 
of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Although the notice letters did not specifically list the 
issue pertaining to status post stress fracture of the right 
pubis with ilio-inguinal nerve entrapment, nevertheless, the 
Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran was ultimately provided the necessary 
information so as to allow a reasonable person to understand how 
to substantiate the claim; and (2) based on the Veteran's 
contentions as well as the communications provided to the Veteran 
by VA, it is reasonable to expect that the Veteran understands 
what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Irrespective of the reasons for the notice deficiency, the 
Veteran was provided a thorough explanation as to the basis of 
the RO's denial in the rating decision and Statement of the Case, 
and statements and other evidence that the Veteran and his 
representative have submitted demonstrate that the Veteran has 
actual knowledge of the claim for a rating in excess of 10 
percent for status post fracture of right pubis with ilio-
inguinal nerve entrapment.  The Board also notes that the Veteran 
had previously filed a claim in 2002 for this issue and was 
provided with proper notice at that time and as the Veteran had 
been currently advised of VA's practices of assigning disability 
evaluations and effective dates for such evaluations, it is 
reasonable to expect that the Veteran understands what was needed 
to prevail.  Also, he was provided a VA examination in November 
2006 to specifically address the severity of his status post 
fracture of right pubis with ilio-inguinal nerve entrapment and 
based on that examination, he was assigned the maximum rating 
allowed for that disability.  Thus, the Board finds that no 
prejudice results in proceeding with adjudication of the 
Veteran's claim for status post fracture of right pubis with 
ilio-inguinal nerve entrapment

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment for the 
claimed disorder described by the Veteran.  Additionally, the 
Veteran was scheduled for VA examinations for the purposes of 
determining the extent of the Veteran's disabilities in light of 
the applicable diagnostic criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The Board notes that the claims folder 
contains a copy of an October 1999 favorable Social Security 
Administration decision, but does not contain the records upon 
which that decision was based.  The decision, however, was based 
on the Veteran's avascular necrosis of the left hip, and did not 
mention the service-connected disabilities at issue.  Moreover, 
it is dated before the current claim and, therefore, would not be 
based on records concerning the current level of disability.  
Thus, the Board concludes that the records related to this Social 
Security Administration decision are not shown to be relevant to 
the current appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

 
ORDER

A compensable rating for postoperative right inguinal hernia is 
denied. 

A rating in excess of 10 percent for status post stress fracture 
of the right pubis with ilio-inguinal nerve entrapment is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


